Exhibit 10.36
SEVENTH AMENDMENT TO AMENDED AND RESTATED SUPPLY
AGREEMENT
THIS SEVENTH AMENDMENT TO AMENDED AND RESTATED SUPPLY AGREEMENT (this
"Amendment"), is made as of May 13, 2020 (the "Effective Date") by and between
DSW Leased Business Division LLC aka Affiliated Business Group, an Ohio limited
liability company ("Supplier"), successor by assignment of Designer Brands Inc.,
an Ohio corporation f/k/a DSW Inc. ("DSW"), each having a business address of
810 DSW Drive, Columbus, Ohio 43219, and Stein Mart, Inc., a Florida corporation
("Stein Mart") with a business address of 1200 Riverplace Boulevard,
Jacksonville, Florida 32207.
Background
A.DSW and Stein Mart entered into an Amended and Restated Supply Agreement,
dated as of May 30, 2006 (the "Supply Agreement"), whereby DSW agreed to supply
Merchandise to Stein Mart.
B.DSW and Stein Mart entered into a First Amendment to the Supply Agreement,
dated August 26, 2008, whereby the parties agreed to extend the term of the
Supply Agreement (the "First Amendment").
C.DSW assigned to Supplier, its wholly-owned subsidiary, all of its right title
and interest under the Supply Agreement, effective as of January 27, 2012 (the
"Assignment").
D.Supplier and Stein Mart entered into a Second Amendment to the Supply
Agreement, dated February 23, 2012, whereby the parties agreed to extend the
term of the Supply Agreement (the "Second Amendment").
E.Supplier and Stein Mart entered into a Third Amendment to the Supply
Agreement, dated September 10, 2013, whereby the parties agreed to amend the
terms of the Supply Agreement, specifically addressing internet sales (the
''Third Amendment").
F.Supplier and Stein Mart entered into a Fourth Amendment to the Supply
Agreement, dated July 3I, 2014, whereby the parties agreed to amend the terms of
the Supply Agreement, specifically addressing the net revenue split (the "Fourth
Amendment").
G.Supplier and Stein Mart entered into a Fifth Amendment to the Supply
Agreement, dated March 14, 2017, whereby the parties agreed to amend the terms
of the Supply Agreement, specifically addressing fulfillment and shipping of
internet sales and net revenue split (the "Fifth Amendment").
H.Supplier and Stein Mart entered into a Sixth Amendment to the Supply
Agreement, dated December 6, 2017, whereby the parties agreed to amend the terms
of the Supply Agreement, specifically addressing, among other things, net
revenue split upon an accelerated closing or closing event, extension of the
term of the Supply Agreement, advertising support, and shortage and damages (the
"Sixth Amendment"). The Supply Agreement, the First Amendment, the Assignment,
the Second Amendment, the Third Amendment, the Fourth Amendment, the Fifth



--------------------------------------------------------------------------------



Amendment and the Sixth Amendment are referred to hereinafter collectively as
the "Agreement."
I. The parties desire to further amend the Agreement on the terms set forth in
this Amendment.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Amendment, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto, each
intending to be legally bound, agree as follows:
1.Definitions. Defined terms used in this Amendment shall have the meaning
ascribed to them in the Agreement.
2.Supplier Exclusivity. Section 2.4 of the Agreement shall be deleted in its
entirety.
3.Merchandise Supplied. The first sentence of Section 4.1 shall be deleted in
its entirety and replaced with the following in lieu thereof:
Subject to Stein Mart's reasonable approval the Supplier shall determine the
quantity and mix of the Merchandise to be sold at the Covered Stores, which
shall include kids Merchandise.
4.Space. Section 4.6 of the Agreement shall be deleted in its entirety and
replaced with the following in lieu thereof:
4.6 Space. Stein Mart and Supplier acknowledge that, prior to the date of this
Amendment, Stein Mart has relocated several Shoe Departments to the front of
certain Covered Stores, which has resulted in improved Merchandise sales in
those Covered Stores. The parties desire to relocate certain additional Shoe
Departments to the front of the Covered Stores (each a "Relocated Shoe
Department") as set forth below:
(a)Relocated Shoe Departments. Subject to Section 4.6(b) below, Stein Mart will
relocate to the front of the Covered Stores 15 Shoe Departments on or before the
end of Supplier's fiscal first quarter of 2021 as mutually agreed upon by the
parties.
(b)Space. Supplier shall determine, subject to Stein Mart's reasonable approval,
the specific Covered Stores and build-out schedule for the construction of the
Relocated Shoe Departments. The parties will endeavor to allocate approximately
2,400 square feet to each Relocated Shoe Department, but in no event shall the
Relocated Shoe Department be less than the space devoted to the existing Shoe
Department in such Covered Store.
(c)Cost of Relocation. Supplier shall, at its sole cost and expense, construct
and build-out each Relocated Shoe Department using site plans and specifications
2

--------------------------------------------------------------------------------



mutually agreed upon by the parties. Supplier may, but shall have no obligation
to, fund the construction and build-out of additional Shoe Departments on a
case-by-case basis, and any such Shoe Departments shall be considered a
Relocated Shoe Department under this Agreement.
(d)Fixtures. Supplier will supply, at its expense, any new fixtures or equipment
the parties determine may be necessary to accommodate additional Merchandise in
the Relocated Shoe Departments. Any such fixtures or equipment shall be governed
by Section 4.8 of the Agreement.
5.Net Revenue Split. Section 5.1 shall be deleted in its entirety and replaced
with the following in lieu thereof:
5.1Net Revenue Split. Effective as of June l, 2020, Net Revenue shall be split
between the parties as follows:
(a)In-Store Sales: All in-store sales of Merchandise shall be made through Stein
Market's normal point of sale system and will be identified as a Shoe Department
sale. Except as otherwise set forth in the Agreement or this Amendment, (i) the
Net Revenue from each sale of Supplier's Merchandise in an existing Shoe
Department shall be split 79% to Supplier and 21% to Stein Mart and (ii) the Net
Revenue from each sale of Supplier's Merchandise in a Relocated Shoe Department
shall be split 78% to Supplier and 22% to Stein Mart. For the avoidance of
doubt, the Net Revenue split applicable to Relocated Shoe Departments shall only
apply to Shoe Departments relocated to the front of the Covered Stores after the
Effective Date. Such rate also applies to any and all stores that have already
been relocated to the front of the store.
(b)Internet Merchandise: The Net Revenue from the sale of Internet Merchandise
sold from the Website and shipped from the Fulfillment Center shall be split
90.5% to Supplier and 9.5% to Stein Mart. Stein Mart retains all shipping
revenue generated from Internet Merchandise sold through the Website, including
footwear only orders. Stein Mart in its sole discretion may charge shipping
and/or return shipping costs to its Internet Merchandise customers. In the event
that customer-paid shipping charges exceed fifty percent (50%) of total orders
shipped in any quarterly period, then a recalculation of the Net Revenue Split
will be mutually determined by the parties to incorporate an equitable
adjustment based on customer-paid shipping charges.
(c)Dropship: The parties will use reasonable efforts to implement a "Dropship"
option by the end of fiscal year 2021, for certain Merchandise vendors to be
determined by Supplier.
3

--------------------------------------------------------------------------------



Dropship shall mean sales of Internet Merchandise on the Website that are
fulfilled directly from Merchandise vendors and/or Supplier's Fulfillment
Center. The parties acknowledge that both Supplier and Stein Mart will be
required to incur technology-related costs associated with Dropship prior to
such time. Supplier will agree to incur the technology-related costs related to
the implementation of Dropship. The Net Revenue for Dropship sales shall be
split 90.5% to Supplier and 9.5% to Stein Mart. Supplier shall be responsible
for all shipping costs associated with Dropship transactions.
(d)Ship From Store: The parties will use reasonable efforts to implement a "Ship
From Store" option during the first half of 2020 as directed by Stein Mart. Ship
From Store shall mean sales of digital merchandise, including Buy Online Pick up
In Store, to be fulfilled from the Covered Stores rather than the Fulfillment
Center. The Net Revenue from the Ship From Store sales shall be split 70% to
Supplier and 30% to Stein Mart. Stein Mart shall promptly execute the
transaction and ship the Merchandise at its sole expense. In the event that Ship
From Store orders exceed fifty percent (50%) of total orders shipped in any
quarterly period, then a recalculation of the Net Revenue Split will be mutually
determined by the parties to incorporate an equitable adjustment based on
shipping charges incurred by Stein Mart.
6.Sales Revenue Sharing; Accounting Procedures. Section 5.5 of the Agreement
shall be amended by adding the following to the end of Section 5.5:
In the event of an Accelerated Closing or Closing Event, Net Revenue split from
each sale of Supplier's Merchandise sold (i) pursuant to Sections 5.l(b) and
5.l(c) shall remain unchanged at 90.5% to Supplier and 9.5% to Stein Mart, and
(ii) pursuant to 5. l(d) shall be 80% to Supplier and 20% to Stein Mart.
7.Term and Termination. Section 7 of the Agreement shall be amended as follows:
a.Section 7.1 shall be hereby deleted in its entirety and replaced with the
following in lieu thereof:
7.1.1 Basic Term and Renewals. The parties agree that the current term of this
Agreement shall be extended to January 29, 2023 (the "Amended Term"). Upon the
expiration of the Amended Term, this Agreement shall automatically be extended
for additional periods of one (1) year each (each such period shall be referred
to as a "Renewal Period") unless either party gives the other written notice of
its intent not to renew the Agreement at
4

--------------------------------------------------------------------------------



least two hundred and seventy (270) days prior to the expiration of the Amended
Term or applicable Renewal Period.
b.The following provision shall be hereby incorporated into the Agreement as
Section 7.1.2:
7.1.2. Advertising Support. Section 7.1.2. shall be deleted and replaced with
the following:
Supplier agrees to participate in all of Stein Mart's storewide promotional
events. In addition to such participation and commencing as of the Effective
Date of this Agreement, Supplier shall provide Stein Mart an amount of 2.5% of
Net Revenue of Supplier's Merchandise sold in all Covered Stores, to be used
exclusively for "Permitted Marketing." Permitted Marketing shall mean up to four
(4) Gift With Purchase ("GWP") campaigns per year, unless otherwise agreed upon
by the parties in writing. Specific GWP items shall be approved by Stein Mart in
advance of purchase. Supplier shall disclose the cost of GWP items to Stein Mart
when requesting approval of the same. The total expense allocated to GWP items
will be included at cost in the marketing budget but shall not exceed 0.5% of
Net Revenue of Supplier's Merchandise sold in all Covered Stores. The remaining
2.0% of Net Revenue shall be used for permitted customer facing marketing
including digital, broadcast and print. Out-of-pocket costs incurred by Stein
Mart for pre-approved customer-facing marketing materials created to advertise
Supplier's Merchandise shall expressly exclude any internal overhead cost of
Stein Mart. Costs of photography and any television and radio production
expenses will be billed at cost to Supplier. Proposed marketing plans for
Supplier as discussed herein shall be submitted to Stein Mart no later than the
second week of April for the Fall period and no later than the second week of
September for the Spring period.
8.Agreement in Effect. Except as set forth herein, all other terms and
conditions of the Agreement shall remain in full force and effect.


[Signatures Appear on Following Page]




5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed and delivered this Amendment by
their duly authorized officers as of the date first above written.

Supplier:DSW LEASED BUSINESS DIVISION LLCBy:/s/ William JordanWilliam Jordan
(May 13, 2020)Title:EVPDate:May 13, 2020Stein Mart:STEIN MART, INC.By:/s/
MaryAnne MorinTitle:PresidentDate:May 12, 2020



6